Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species I claims 1-10 in the reply filed on 1/4/2021 is acknowledged. However, applicant must cancel the non-elected claims 11-26 in the response to this action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kleiner (2012/0136442)With respect to claim 1, Kleiner discloses a system for delivering flowable biomaterial into an intervertebral disc space between an upper vertebral body and a lower vertebral body of a patient, the system comprising a plurality of delivery bodies, as best seen in at least FIG.16 and as set forth in para[0164] “in the embodiment of the device of FIG.16., the hollow tube 2 engages with the fusion cage60 via a break-off collar 90 and the plunger 12 inserts into the interior of the hollow tube 2” (so that before the break-off the device is identical to the device of claim 1) each configured for delivering the biomaterial, each of the plurality of delivery bodies defining a proximal end, a  distal end spaced from the proximal end along a longitudinal direction, a cannulation extending from the proximal end to at least one opening adjacent the distal end (68, 69) as set best seen in FIGS.11A-11D and as set forth in paras[0154,0162], a distal region including a tip that extends to the distal end, the distal region .
With respect to claims 2-8 Hleiner discloses all the limitations, as best seen in the FIGS. and as set forth in paras[0154,0164,0157].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kleiner (2012/0136442) in view of Sand et al (2004/0024409).
With respect to claim 9, it is noted that Kleiner discloses all the limitations, except for at least one opening of at least one of the plurality of delivery bodies is located at a distal end such that a 
Therefore, given the teaching of Sand, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kleiner, as taught by Sand, to provide greater control over placement of flowable material into bone.
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
9,668,881		6-2017		Greenhalgh et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO PHILOGENE whose telephone number is (571)272-4716.  The examiner can normally be reached on M-F 8:00-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 517-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PEDRO PHILOGENE/Primary Examiner, Art Unit 3773                                                                                                                                                                                                        February 19, 2021